NUMBER 13-22-00354-CV

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


KOEPKE, INC.,                                                              Appellant,

                                           v.

STEVE LEWIS, LLC D/B/A
LEWIS MECHANICAL SALES,                                                     Appellee.


                   On appeal from the 464th District Court
                         of Hidalgo County, Texas.


                          MEMORANDUM OPINION

 Before Chief Justice Contreras and Justices Benavides and Tijerina
         Memorandum Opinion by Chief Justice Contreras

      Appellant Koepke, Inc. filed a notice of appeal regarding a judgment rendered

against it in cause number C-2477-20-L in the 464th District Court of Hidalgo County,

Texas. In that cause, the trial court granted summary judgment in favor of appellee Steve

Lewis, LLC d/b/a Lewis Mechanical Sales regarding appellee’s claims against appellant
for nonpayment of a promissory note. On August 1, 2022, the Clerk of this Court

requested appellant to remit the $205.00 filing fee for the appeal within ten days. See

TEX. R. APP. P. 5 (“A party who is not excused by statute or these rules from paying costs

must pay—at the time an item is presented for filing—whatever fees are required by

statute or Supreme Court order. The appellate court may enforce this rule by any order

that is just.”); TEX. GOV’T CODE ANN. § 51.207 (delineating the required fees and costs in

an appellate court). On August 18, 2022, the Clerk notified appellant that it was delinquent

in paying the filing fee for the appeal. The Clerk advised appellant that the appeal would

be dismissed if the filing fee was not paid within ten days. See TEX. R. APP. P. 42.3(b),

(c). To date, appellant has not paid the filing fee for the appeal and has not otherwise

responded to the Clerk’s directives.

       The Court, having examined and fully considered the notice of appeal, the clerk’s

record, and the foregoing events, is of the opinion that this appeal should be dismissed.

Accordingly, we dismiss this appeal. See TEX. R. APP. P. 42.3(b), (c).


                                                               DORI CONTRERAS
                                                               Chief Justice

Delivered and filed on the
8th day of September, 2022.




                                             2